Index UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to . Commission File Number 000-51661 BIGSTRING CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-0297832 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 157 Broad Street, Suite 109, Red Bank, New Jersey 07701 (Address of principal executive offices) (Zip Code) (732) 741-2840 (Registrant's telephone number, including area code) (Former name, former address and formal fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨Accelerated filer ¨ Non-accelerated filer ¨Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x Number of shares of Common Stock outstanding at November 15, 2010: Common Stock, par value $0.0001 per share (Class) (Number of Shares) Index BIGSTRING CORPORATION INDEX TO FORM 10-Q PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets (unaudited) at September 30, 2010 and December 31, 2009 2 Consolidated Statements of Operations (unaudited) for the Three and Nine Months Ended September 30, 2010 and 2009 and the period October 8, 2003 (Date of Formation) through September 30, 2010 3 Consolidated Statements of Stockholders’ Equity (Deficiency) (unaudited) for the Period Ended September 30, 2010 4 Consolidated Statements of Cash Flows (unaudited) for the Nine Months Ended September 30, 2010 and 2009 and the period October 8, 2003 (Date of Formation) through September 30, 2010 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART II. OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. (Removed and Reserved) 29 Item 5. Other Information 29 Item 6. Exhibits 29 Signatures 30 Index of Exhibits E-1 Index SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain information included in this Quarterly Report on Form 10-Q and other filings of the Registrant under the Securities Act of 1933, as amended (the “Securities Act”), and the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as well as information communicated orally or in writing between the dates of such filings, contains or may contain “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act. Forward-looking statements in this Quarterly Report on Form 10-Q, including without limitation, statements related to our plans, strategies, objectives, expectations, intentions and adequacy of resources, are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such statements are subject to certain risks, trends and uncertainties that could cause actual results to differ materially from expected results.Among these risks, trends and uncertainties are the availability of working capital to fund our operations, the competitive market in which we operate, the efficient and uninterrupted operation of our computer and communications systems, our ability to generate a profit and execute our business plan, the retention of key personnel, our ability to protect and defend our intellectual property, the effects of governmental regulation and other risks identified in the Registrant’s filings with the Securities and Exchange Commissionfrom time to time. In some cases, forward-looking statements can be identified by terminology such as “may,” “will,” “should,” “could,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative of such terms or other comparable terminology.Although the Registrant believes that the expectations reflected in the forward-looking statements contained herein are reasonable, the Registrant cannot guarantee future results, levels of activity, performance or achievements.Moreover, neither the Registrant, nor any other person, assumes responsibility for the accuracy and completeness of such statements.The Registrant is under no duty to update any of the forward-looking statements contained herein after the date of this Quarterly Report on Form 10-Q. Index PART I.FINANCIAL INFORMATION Item 1.Financial Statements Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America have been condensed or omitted from the following consolidated financial statements pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”). It is suggested that the following consolidated financial statements be read in conjunction with the year-end consolidated financial statements and notes thereto included in the Annual Report on Form 10-K for the year ended December 31, 2009 of BigString Corporation (“BigString” or the “Company”). The results of operations for the three and nine months ended September 30, 2010 and 2009 are not necessarily indicative of the results of the entire fiscal year or for any other period. 1 Index BIGSTRING CORPORATION AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (A DEVELOPMENT STAGE COMPANY) (Unaudited) September 30, 2010 December 31, 2009 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable - net of allowance of $25 and $35 Prepaid expenses and other current assets Total current assets Property and equipment - net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current liabilities: Accounts payable $ $ Accrued expenses Unearned revenue Accrued interest Short-term debt Total current liabilities Long term liabilities: Long-term debt - TOTAL LIABILITIES Stockholders' deficiency: Preferred stock, $0.0001 par value - authorized 1,000,000 shares; issued and outstanding 79,657 and 79,657 shares, respectively 8 8 Common stock, $0.0001 par value - authorized 249,000,000 shares; issued and outstanding 90,287,740 and 63,329,761 shares, respectively Additional paid in capital Deficit accumulated during the development stage ) ) Total stockholders' deficiency ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ $ See notes to unaudited consolidated financial statements. 2 Index BIGSTRING CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (A DEVELOPMENT STAGE COMPANY) (Unaudited) Period October 8, 2003 For the Three Months Ended For the Nine Months Ended (Date of Formation) September 30, September 30, Through September 30, 2010 Operating revenues $ Operating expenses Cost of revenues Research and development - 60 - Sales and marketing - - General and administrative Amortization of intangibles - Impairment of assets - Total operating expenses Loss from operations ) Other income (expense) Interest income 11 8 39 67 Interest expense ) Other, net ) Total other income (expenses) Loss before income tax benefit ) Income tax benefit - Net loss before subsidiary adjustment ) Gain on deconsolidation of subsidiary - - - Net loss $ ) $ ) $ ) $ ) $ ) Net loss per common share calculation: Basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding: Basic and diluted See notes to unaudited consolidated financial statements. 3 Index BIGSTRING CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIENCY) (A DEVELOPMENT STAGE COMPANY) (Unaudited) Preferred Stock CommonStock Additional No. of No. of Paid-In Subscription Total Shares Amount Shares Amount Capital Receivable Deficit Balance, October 8, 2003 $
